DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10), Species 1A, and Species 2B in the reply filed on 2/22/2021 is acknowledged. Claims 1-3 and 5-10 are elected, and Claims 4 and 11-20 are withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9 should read “the at least one flow control device” Similarly all additional references to “the flow control device” should read -- the at least one flow control device--.
Claim 9 is objected to because of the following informalities:  “a vehicle” should read --the vehicle-- as a vehicle is introduced in the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “a fuel tank”; however Claim 1 recites “a fuel source”. It is known that a fuel tank is a fuel source however it is not clear if the fuel tank of Claim 9 is the fuel source of Claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites “a fuel additive dispenser connected in parallel to the fuel line” and “at least one flow control device for controlling an amount of flow from the fuel line into the fuel additive dispenser” indicating that there would need to be a line with the sensor going from the fuel line to the additive dispenser.  It is noted that in order for the dispenser to add additive to the fuel line, there would also need to be a line extending from the dispenser to the fuel line. Thus, based on the language of Claim 1 “in parallel,” it would appear that a bypass line is required which connects to the fuel additive dispenser and back to the fuel line in order to be connected in parallel (see figure below of parallel connection, a “bypass” is required).  Claim 2 recites “the  
Example Figure showing “in parallel”

    PNG
    media_image1.png
    191
    572
    media_image1.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. (Examiners Note: This also could be overcome by amending Claim 1 to include Claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2010/0228400) in view of Kim et al. (KR 101376464, provided in IDS of 6/29/2020).
Regarding Claim 1: Johnson discloses a system (composed of its component parts) for monitoring fuel additives on board a vehicle comprising (¶ 19):
a fuel line (Annotated Figure I) carrying fuel (see fuel flow arrows) from a fuel source (132, see Figure 1) to an engine (102);
a fuel additive dispenser (140) connected in parallel to the fuel line (Figure 2A);
at least one flow control device (204-1) for controlling an amount of flow from the fuel line into the fuel additive dispenser (¶ 36); and
a controller (104) configured to receive input from the fuel additive sensor and to control the flow control device to adjust the amount of the flow from the fuel line into the fuel additive dispenser (¶ 36, ¶45, ¶54).
Johnson does not disclose a fuel additive sensor wherein the fuel additive sensor is configured to measure concentration of additives in fuel at a point along the fuel line.

    PNG
    media_image2.png
    611
    897
    media_image2.png
    Greyscale

Annotated Figure I
Kim teaches a fuel additive system with a fuel additive sensor (40, See Figure 2) configured to measure concentration of additives in fuel at a point along a fuel line (70).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a fuel additive sensor configured to measure concentration of additives in fuel at a point along the fuel line as taught by Kim in the system of Johnson in order to measure an accurate level of the concentration of the additive in the fuel and control the amount of additive in the fuel (Kim ¶ 24-30).
Regarding Claim 2: Johnson in view of Kim teach the system as discussed regarding Claim 1. Johnson further discloses wherein the fuel additive dispenser is 
Regarding Claim 3: Johnson in view of Kim teach the system as discussed regarding Claim 2. Johnson in view of Kim as discussed does not discloses wherein the fuel additive sensor is positioned upstream of or at the flow control.
	Kim further teaches that fuel sensors (2 and 3, see Figure 1) can be positioned upstream and downstream of an additive dispenser.
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a fuel additive sensor upstream and downstream of the additive dispenser of Johnson in view of Kim in order to measure the fuel additive concentration before and after distribution and to monitor for an appropriate amount of additive in the fuel (Kim ¶ 6-7).
Regarding Claim 5: Johnson in view of Kim teach the system as discussed regarding Claim 1. Johnson further discloses wherein the controller is configured to compare the concentration with a pre-set additive requirement specification, and to control the flow control device to increase flow through to fuel additive dispenser when the concentration is less than the specification (¶ 57).
Regarding Claim 6: Johnson in view of Kim teach the system as discussed regarding Claim 5. Johnson further discloses wherein the fuel additive dispenser contains a plurality of fuel additives and wherein the controller is configured to increase flow through the fuel additive dispenser when the concentration of any one or more of the 
Regarding Claim 7: Johnson in view of Kim teach the system as discussed regarding Claim 1. Johnson further discloses wherein the fuel additive dispenser is a passive fuel additive dosing system (the additive system is not active (there is not a pump dispenser), ¶ 36).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kim as applied to claim 1 above, and further in view of Washeleski et al. (US 6,877,488).
Regarding Claim 9: Johnson in view of Kim teach the system as discussed regarding Claim 1. Johnson further discloses a fuel tank (132, Figure 1).
Johnson in view of Kim does not disclose wherein the fuel line, the fuel additive sensor, the fuel additive dispenser and the at least one flow control device are within a fuel tank of a vehicle.
	Washeleski teaches components, such as pumps, fuel line, valves, sensors, etc., can be positioned a fuel tank of a vehicle (Figure 1).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to put the fuel line, the fuel additive sensor, the fuel additive dispenser and the at least one flow control device of Johnson in view of Washeleski within the fuel tank of Johnson as taught by Washeleski to have the fuel function as a heat sink (Washeleski Col 5 Lines 1-34). In addition it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the . 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kim and Washeleski as applied to claim 9 above, and further in view of Cho et al.(US 8,153,549)
Regarding Claim 10: Johnson in view of Kim and Washeleski teach the system as discussed regarding Claim 9. Johnson in view of Kim and Washeleski do not teach wherein the vehicle is an aircraft.
Cho teaches that internal combustion engines can be used in aircraft (Col 7 Lines 19-25).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to install the engine and fuel system of Johnson in view of Kim and Washeleski in an aircraft as taught by Cho in order to provide a power source to the aircraft (Cho Col 7 Lines 19-25).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kim as applied to claim 7 above, and further in view of Rohrbach et al. (US 6,623,636).
Regarding Claim 8: Johnson in view of Kim teach the system as discussed regarding Claim 7. Johnson in view of Kim does not teach wherein the passive fuel additive dosing system comprises a cartridge; a membrane-based contractor within the 
Rohrbach teaches a passive additive dosing system comprising:
a cartridge (Figure 2); 
a membrane-based contractor within the cartridge (Col 5 Lines 22-35); 
an inlet (22) to the cartridge connected to receive diverted flow from the flow control device (the inlet is capable of receiving diverted flow from a flow control device); 
an outlet (24) from the cartridge connected to return flow back to the a line (the outlet is capable of returning flow back to a line); and 
an additive (33) within the membrane-based contractor, the membrane-based contractor being arranged in the cartridge such that, with a liquid in the cartridge, a liquid contact area with the membrane-based contractor is dependent on a liquid flow rate to passively dispense a proportional amount of the additive in to the liquid (a high liquid flow rate would fill the cartridge and result is a higher contact area, a low liquid flow rate would not fill the cartridge and not contact all of the membrane or the additive. This would result in additive proportional to the liquid flow rate).
.

Conclusion

Herman et al. (US 7,156,991) teaches a passive fuel additive dispenser which uses a capillary tube to provide the correct amount of fuel. 
Rohrbach et al. (US 6,887,381) teaches a fuel filter that provides additives to a fuel flowing through the filter.
Douyama et al. (US 7,210,460) teaches components (fuel line, filter, and pump) within a fuel tank.
Swann (US 9,146,566) teaches that fuel additives can be used in aircraft to prevent vapor trails.
Davis (US 5,507,942) teaches a filter with additive release where the additive release is passive based upon the clogging of the filter over time.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741